Citation Nr: 0325701	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to December 16, 1999, 
for the grant of entitlement to service connection for post-
traumatic stress disorder (PTSD), to include the issue of 
whether a November 1986 rating decision, which denied 
entitlement to service connection for PTSD, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for PTSD and assigned a 100 
percent disability rating, effective January 20, 2000.  The 
veteran subsequently expressed disagreement with the 
effective date assigned for that grant.  

Thereafter, in an August 2001 rating decision, the RO granted 
an earlier effective date of December 16, 1999, for the grant 
of entitlement to service connection for PTSD.  The veteran 
subsequently perfected an appeal regarding the effective date 
assigned for that disorder.  During that stage of the appeal, 
the RO issued a Statement of the Case (SOC) in December 2001.


FINDINGS OF FACT

1.  In a November 1986 rating decision, the RO denied 
entitlement to service connection for PTSD.  That decision 
was not appealed.

2.  A VA clinical note dated December 16, 1999, shows that 
the veteran was referred to a PTSD clinic for evaluation 
after complaining of depression and instrusive memories of 
Vietnam.

3.  In January 2000, the veteran filed to reopen his claim of 
entitlement to service connection for PTSD.

4.  In a June 2000 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 100 
percent disability rating, effective January 20, 2000.

5.  In an August 2001 rating decision, the RO granted an 
earlier effective date of December 16, 1999, for the grant of 
entitlement to service connection for PTSD.  

6.  There is no evidence that the RO received a claim, either 
formal or informal, for service connection for PTSD prior to 
December 16, 1999.

7.  The November 1986 rating decision denying service 
connection for PTSD was reasonably supported by the evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision denying service 
connection for PTSD was final, and was not a product of clear 
and unmistakable error.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 20.1103 (2002); see also 38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 3.104, 3.105, 19.129, 19.192 
(1986).

2.  The criteria for the assignment of an effective date 
prior to December 16, 1999, for a grant of entitlement to 
service connection for PTSD have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in December 2001, and correspondence provided by the RO, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  

In particular, the Board notes a December 2000 letter in 
which the RO explained the appellant's and VA's respective 
responsibilities under the VCAA.  In addition, the Board 
notes the December 2001 SOC in which the RO explained the 
laws and regulations applicable to earlier effective date 
claims, and what the evidence must show in order to 
substantiate such claims.  Furthermore, in the text of the 
December 2001 SOC, the RO also explained what the veteran 
must show in order to establish a claim of clear and 
unmistakable error (CUE).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefit sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Entitlement to an effective date prior to December 16, 
1999, for the
grant of entitlement to service connection for PTSD

The veteran is seeking entitlement to an effective date prior 
to December 16, 1999, for the RO's grant of entitlement to 
service connection for PTSD.  He essentially contends that he 
should be awarded an effective date of July 23, 1986, because 
this was the date on which he filed his initial claim of 
entitlement to service connection for PTSD.  He argues that 
the RO erred in denying that claim in a November 1986 rating 
decision, because the September 1986 VA examination which was 
relied upon in determining that he did not have PTSD was 
inadequate.  He has also argued that VA erred at that time by 
not accepting the fact that he had received a Purple Heart 
medal as conclusive proof of having experienced stressors 
during service.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2002).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2002).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  If new and material evidence is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

However, 38 C.F.R. § 3.157 (2002) provides for instances in 
which examination or hospitalization reports will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law, if the report relates 
to a disability which may establish entitlement, subject to 
the requirements of 38 C.F.R. § 3.114 (2002).  38 C.F.R. § 
3.157(b)(1) specifies that, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a VA examination or hospitalization report will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  Also, the date of receipt of evidence from 
a private physician or layman of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).

A VA hospitalization record cannot be considered as an 
informal claim for purposes of an earlier effective date for 
service connection where there has not been a prior 
allowance, or disallowance of a formal claim for compensation 
based on the noncompensable nature of the disability in 
question.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

The record reflects that the veteran filed an original claim 
of entitlement to service connection for PTSD in July 1986.  
A VA psychiatric examination conducted in September 1986 
resulted in a diagnosis of generalized anxiety disorder, and 
not PTSD.  This claim was subsequently denied by the RO in a 
November 1986 rating decision.  Because the veteran did not 
express disagreement with that rating decision within one 
year of receiving notification, the November 1986 decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2002); see also 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1986).

No additional correspondence was received from the veteran 
regarding this issue until January 2000.  At that time, he 
submitted a signed statement indicating that he wished to 
file another claim of entitlement to service connection for 
PTSD.  In support of his claim, the veteran submitted a 
letter signed by a VA psychiatrist and a VA psychologist in 
which these health care providers determined that the veteran 
was suffering from PTSD as a result of his service in 
Vietnam, from October 1967 to October 1968.

In a June 2000 rating decision, the RO granted entitlement to 
service connection for PTSD and assigned an effective date of 
January 20, 2000, which is the date on which his claim for 
service connection was received.  Thereafter, in an August 
2001 rating decision, the RO determined that December 16, 
1999, was a more appropriate date for the grant of 
entitlement to service connection for PTSD, because this was 
the date of the earliest medical record showing that he was 
suspected of having PTSD due to his military service.  In 
essence, the RO concluded that, because the veteran's claim 
had been previously denied and become final, a VA medical 
record showing that he had been referred to a PTSD clinic on 
December 16, 1999, for evaluation could be accepted as an 
informal claim.  38 C.F.R. § 3.157(b)(1).  Thus, having 
accepted this document as the veteran's informal claim, the 
RO determined that an effective date of December 16, 1999, 
could be assigned.  38 C.F.R. § 3.400.

The Board has considered whether an effective date prior to 
December 16, 1999, could be awarded based upon the evidence 
of record.  However, as discussed in detail above, the 
veteran's claim of entitlement to service connection for PTSD 
was denied by the RO in a November 1986 rating decision.  He 
did not express disagreement with that decision during the 
one-year period following receipt of notification thereof.  
Thus, that decision became final.  He subsequently filed to 
reopen his claim of entitlement to service connection in a 
document received on January 20, 2000.  There is no 
correspondence of record from the veteran dated between 
November 1987 and January 2000 that could reasonably be 
interpreted as an informal claim.  Thus, the Board can find 
no basis upon which to award entitlement to an earlier 
effective date based on the receipt of an earlier claim.

As noted above, 38 C.F.R. § 3.157 provides for instances in 
which examination or hospitalization reports will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law.  It was on this basis 
that the RO awarded an earlier effective date of December 16, 
1999.  However, the Board has carefully reviewed the record, 
and can locate no medical records dated between the March 
1986 rating decision and the December 16, 1999, clinical 
note, that in any way suggest that the veteran had been 
diagnosed with PTSD as a result of his military service.  
Thus, in this case, application of the provisions of 
38 C.F.R. § 3.157 do not provide for the assignment of an 
effective date prior to December 16, 1999, for the grant of 
entitlement to service connection for PTSD.

The veteran has assertd that the RO erred in denying his 
claim in the November 1986 rating decision, because the 
September 1986 VA examination that was relied upon in 
determining that he did not have PTSD was inadequate.  In 
support of this contention, he has submitted an August 2000 
letter from a VA psychologist in which the psychologist 
concluded that the symptoms noted in the report of his 
September 1986 examination were sufficient to meet the 
diagnostic criteria for PTSD.  He has also argued that VA 
erred at that time by not accepting the fact that he had 
received a Purple Heart as conclusive proof of having 
experienced stressors during service.  In essence, the 
veteran appears to be arguing that the RO committed clear and 
unmistakable error in the November 1986 rating decision.  See 
38 C.F.R. § 3.105(a) (2002).

In order to establish CUE, a veteran must demonstrate that 
either the correct facts, as they were known at the time, 
were not before the adjudicators, or that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  The Court has defined clear and unmistakable 
error as "an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "To 
prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates 
v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination:  (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell, 3 Vet. App. at 313-14).

With respect to the veteran's assertion that the VA 
examination conducted in September 1986 was inadequate, the 
Board finds that this argument amounts to no more than 
disagreement as to how the facts were weighed or evaluated in 
the November 1986 rating decision.  The Court has 
specifically held that a disagreement as to how facts were 
weighed or evaluated is not sufficient to rise to the level 
of CUE.  See Damrel, Russell, supra.  

Furthermore, although the veteran has submitted evidence in 
the form of the August 2000 letter from his VA psychologist 
to support this assertion, "[a] determination that there was 
'clear and unmistakable error' must be based on the record 
that existed at the time of the prior . . . decision."  
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to its evaluation of a 
rating board's actions in 1986 in assessing whether CUE was 
committed at that time.

As noted above, the veteran has also argued that VA erred at 
the time of the November 1986 rating decision by not 
accepting the fact that he had received a Purple Heart as 
conclusive proof of having served in combat during service.  
However, the Board notes that, because the RO concluded that 
medical evidence established that the veteran had not been 
diagnosed with PTSD, it did not address the question of 
whether he had served in combat or had a verified in-service 
stressor.  In essence, because the RO had concluded that the 
medical evidence established that the veteran suffered from 
generalized anxiety disorder, and not PTSD, a specific 
finding by the RO that the veteran had served in combat or 
had experienced a verified stressor would not have altered 
the outcome of his claim.  Similarly, the mere issuance of a 
letter to the veteran in September 1986 requesting that he 
provide information regarding any claimed in-service 
stressors also appears to be irrelevant to the outcome of his 
claim, in light of the findings in the November 1986 rating 
decision.  As noted above, in order to establish that CUE 
occurred, a claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly 
change the outcome of a prior decision.  See Yates, Damrel, 
Russell, supra.

In short, the Board finds that the veteran has not 
established that the RO was "undebatably incorrect" in the 
November 1986 rating decision, in its conclusion that the 
veteran did not have PTSD based upon the evidentiary record 
as it was then constituted.  See Russell, 3 Vet. App. at 319.  
Thus, the Board concludes that the veteran has not set forth 
specific allegations of error, of either fact or law, which 
would warrant a finding of CUE in the November 1986 rating 
decision.

Accordingly, the Board further finds that the criteria for an 
effective date prior to December 16, 1999, for the grant of 
entitlement to service connection for PTSD have not been met.  
The benefit sought on appeal is therefore denied.


ORDER

Entitlement to an effective date prior to December 16, 1999, 
for the grant of entitlement to service connection for PTSD 
is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



